UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1126


LATASHA LORRAINE ASKINS,

                Plaintiff - Appellant,

          v.

JOHN   BELISSARY;  NEW     GENERATIONS      HOME    CARE   LLC;     ANN
BELISSARY; LYNN FORD,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cv-01856-RBH)


Submitted:   March 27, 2014                    Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and    HAMILTON    and   DAVIS,    Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latasha Lorraine Askins,   Appellant Pro Se.  Joseph                  Jakob
Kennedy, TURNER PADGET GRAHAM & LANEY, PA, Florence,                  South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Latasha Lorraine Askins appeals the district court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment in favor of the Appellees on Askins’

claims of retaliation.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Askins v. Belissary, No. 4:12-cv-01856-

RBH   (D.S.C.   Feb.   6,   2014).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2